Case: 21-60477       Document: 00516255589           Page: 1      Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                             March 28, 2022
                                  No. 21-60477
                                Summary Calendar                              Lyle W. Cayce
                                                                                   Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                         versus

   Christopher Delaney,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:18-CR-230-2


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Christopher Delaney appeals the sentence of 276 months in prison
   and the restitution order imposed following his guilty plea convictions of
   three counts of Hobbs Act robbery, 18 U.S.C. § 1951, and two counts of
   brandishing   a    firearm   during     a      crime   of    violence,   18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60477      Document: 00516255589          Page: 2   Date Filed: 03/28/2022




                                    No. 21-60477


   § 924(c)(1)(A)(ii). The Government has moved to dismiss the appeal or, in
   the alternative, for summary affirmance.
          As the Government contends, the appeal waiver in Delaney’s plea
   agreement bars his challenges to the substantive reasonableness of his
   sentence and to the application of a sentencing guidelines enhancement in
   calculating that sentence. United States v. Madrid, 978 F.3d 201, 205 (5th
   Cir. 2020); United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014).
          Delaney’s challenges to the restitution order are separately unavailing
   on the merits. Delaney argues that the restitution order exceeded the
   statutory maximum because the district court failed to adequately address the
   restitution amount and because the Government failed to show that he
   proximately caused the losses, including one victim’s injuries.          These
   arguments are, however, unsupported by the record. The district court
   emphasized the Presentence Investigation Report’s (“PSR”) assessment
   that one of Delaney’s victims suffered a “torn left meniscus and a
   nondisplaced fracture of the fourth metatarsal bone in her left foot.” And
   her employer’s insurer paid $43,758.79 “in worker’s compensation as a
   result of [her] physical and emotional injuries[,]” according to the district
   court’s recitation of the PSR. Delaney offers no reason why the district court
   could not rely on this amount in assessing the restitution award. This
   argument therefore fails.
          The Government’s motion to dismiss is GRANTED.                     The
   alternative motion for summary affirmance is DENIED. This appeal is
   DISMISSED.




                                          2